Per Curiam.

Respondent argues that the complaint herein makes no specific averment that relator was indigent at the time the motion for a transcript was made. However, the uneontroverted facts set forth in this cause do not permit a judgment for respondent on that basis.
Respondent contends further that an appeal must be pending to require a transcript at state expense. However, this court has determined that an indigent is entitled to a transcript at public expense if he is within rule at the time of such request. See State, ex rel. Catlino, v. Clerk of Courts (1967), 9 Ohio St. 2d 101; State, ex rel. Partee, v. McMahon (1963), 175 Ohio St. 243, 248.
The request being timely made herein, relator’s motion for summary judgment is sustained and the writ prayed for is allowed.

Writ allowed.

O’Neill, C. J., HeebeRT, Corrigan, Steen, Celebeezze, W. Brown and P. Beoavn, JJ., concur.